Citation Nr: 1639379	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for basal cell carcinoma (claimed as skin cancer), to include as secondary to herbicide exposure.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty service from March 1967 to January 1970, with confirmed service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board remanded this case in November 2013 for additional development, including an examination addressing the present severity of the Veteran's PTSD.  During the course of the remand, the RO granted an increased rating of 70 percent for the Veteran's PTSD, effective December 12, 2008, the date of his claim.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

After the last supplemental statement of the case in January 2014, the Veteran underwent another VA psychiatric examination in December 2014; and a lay statement was submitted by the Veteran's mother in July 2014.  In a January 2015 rating decision, the RO denied an increased rating higher than 70 percent for PTSD considering both the examination report and lay statement. Although another supplemental statement of the case was not provided, as the RO has considered the new evidence, the Board can review the evidence without remand. 

The Board further finds that the Veteran's formal claim for a TDIU in May 2014 must be included as part and parcel of his underlying claim for increased rating for PTSD, rather than a separate claim for benefits.  On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased initial rating for PTSD.  Hence, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's currently diagnosed basal cell carcinoma is related to his military service. 

2.  The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment. 







CONCLUSIONS OF LAW

1.  The criteria for service connection for basal cell carcinoma have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In December 2008, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted in July 2009 and the Veteran appealed the initial 30 percent rating assigned (which later was increased to 70 percent).  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for PTSD on several occasions, in June 2009, December 2013, and December 2014.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.  In addition, for these reasons, the directives of the Board's November 2013 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

VA also afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran's service connection claim for basal cell carcinoma has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Certain chronic diseases, including malignant tumors, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran contends that he incurred basal cell carcinoma as a result of herbicide exposure during service in Vietnam.

The Veteran's service personnel records and service treatment records (STRs) reflect that he served in the Republic of Vietnam during the Vietnam era, and thus he is presumed to have been exposed to herbicides during service.  See 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.313(a).  

Basal cell carcinoma is not one of the diseases that are listed as being presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  The VA Secretary, under the authority of the Agent Orange Act of 1991, has determined that there is no positive association between exposure to herbicides and cancers of the digestive organs, including esophageal cancer.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  This determination is based on various reports published by National Academy of Sciences (NAS) in which NAS reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.

Nonetheless, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Review of the record shows that the Veteran originally filed a service connection claim for skin cancer on the bridge of his nose soon after his separation from service in 1970.  A March 1971 rating decision granted service connection for skin cancer on the nose, based on the residual scarring, assigning a 0 percent rating.  Later, however, the diagnosis was changed to residual scarring from trichofolliculoma.  The Veteran presently has a 0 percent rating for this disability.

The service treatment records show that in April 1969, the Veteran was referred for a nodule on his nose.  The provisional diagnosis was rule out basal cell epithelioma, mole, or seborrheic keratoses.  An April 1969 biopsy report shows a diagnosis of trichofolliculoma.  

Several months after the Veteran's January 1970 discharge, the Veteran underwent private treatment in June 1970 and August 1970 for a nodule on the bridge of his nose.  The Veteran stated that the lesion had been removed in 1969 at the Army Hospital but had apparently recurred.  The diagnosis was basal cell epithelioma of the bridge of the nose, recurrent.  The lesion was excised and the pathology report dated in June 1970 confirmed the diagnosis of basal cell epithelioma.

The Veteran also underwent a compensation and pension examination in December 1970, which shows the Veteran had residual scarring from a tumor on the bridge of his nose and right preauricular region in July 1970 and in January 1970 before discharge.  

In June 1974, the Veteran filed an increased rating claim for his skin cancer, noting that the cancer had recurred.  An August 1974 VA treatment record shows that a specimen was removed from the bridge of his nose, and the pathology report showed a diagnosis of adnexal basaloid carcinoma of the bridge of the nose.

A September 1974 VA report of medical examination for disability evaluation shows the scarring on the nose.  A December 1974 supplemental report notes, however, that the biopsy obtained in June 1970 showing basal cell epithelioma was possibly misdiagnosed; and that the diagnosis in service of trichofolliculoma lesion was probably correct.  The reasoning was that a trichofolliculoma lesion can be easily misdiagnosed as basal cell epithelioma.  It was noted that Fort Bragg had been contacted regarding forwarding the original biopsy slide for pathological examination but the slide had reportedly been damaged.  

On the basis of the December 1974 medical opinion, a March 1975 rating decision changed the diagnosis to scarring from trichofolliculoma, and denied an increased rating higher than 0 percent.

In November 2008, the Veteran filed a service connection claim for skin cancer.  He noted that he had had two carcinomas removed from his face in the mid 1970s, and that his skin condition was worsening and that he needed to have pre-cancerous growths removed.

The Veteran underwent a VA examination in June 2009.  It was noted that the Veteran had a diagnosis of deep basal cell carcinoma on the left medial leg.  The Veteran stated that he had had multiple isolated lesions diagnosed as basal cell carcinoma of the skin in various stages on the extremities, face, and trunk.  On examination, the examiner found diffuse, multiple lesions on the hand dorsum; old nasal dorsum basal cell carcinoma scar post excision; old basal cell carcinoma, post-excision scab on the left leg.  A pathology report of a biopsy from the left leg specimen showed a diagnosis of basal cell carcinoma.  An etiology opinion was not provided.

An October 2009 VA surgery note shows that a biopsy-proven diagnosis of basal cell carcinoma was removed from the left temple area.

There are two medical opinions of record addressing the likelihood that the Veteran's basal cell carcinoma is related to service.  A March 2011 VA medical opinion was provided finding that it was less likely than not that the original tumor in service was related to subsequent tumors treated.  The physician noted that the service records showed a diagnosis of trichofolliculoma in 1969 and that multiple dermatology records in 2009 show separate lesions of skin cancer and not recurrent of the skin cancer treated in service.  The physician determined that skin cancer was a common finding among some patients as related to sun exposure, genetic factors, and aging of the skin, and that there was no indication that the original tumor in 1969 recurred.  The physician also found that it would be pure speculation to associate the original skin tumor with the other skin tumors found and treated.

As noted above, the Board remanded the case for another VA medical opinion in November 2013, finding that the issue of whether the Veteran's skin cancer was related to his presumed exposure to herbicides had not been addressed.

Thereafter, the Veteran underwent a VA examination in December 2013.  The report noted that the Veteran stated that during his military service he developed skin lesions on his face, arms, and legs that were raised and tender.  He reportedly had lesions removed from his nose.  After he separated from service, he was diagnosed with skin cancer on the bridge of his nose (the same spot as the prior in-service lesion) and did another surgery.  This area had reportedly become palpable recurrently and had to be treated.  He also reportedly had a skin cancer near the right groin in 1985 and had lesions removed from his temples and left leg at the VA hospital.  Review of VA treatment shave biopsies included diagnoses of basal cell cancer in April 2009 of the left leg and left temple in October 2009, as well as other findings of actinic and seborrheic keratoses.  

The examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the examiner could not find any evidence that supported the contention that trichofolliculoma, skin cancer, or actinic keratosis was associated with or caused by Agent Orange exposure.  The examiner also noted that the Veteran stated that his nose lesion biopsy was proven during service to be trichofolliculoma and was shortly post-service biopsied and diagnosed as skin cancer.  The examiner noted that these records could not be found in VBMS.  Finally, the examiner went on to cite studies addressing trichofolliculoma and non-melanoma skin cancer; however, it is unclear what the relevance of these studies is to the Veteran's claim.

The March 2011 VA medical opinion is inadequate for VA purposes, as it is based on an inaccurate assessment of the evidence.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  While the March 2011 physician determined that there was no evidence the trichofolliculoma tumor diagnosed in service was related to the current diagnosis of basal cell carcinoma of the left temple or left leg, the physician neglected to review or comment on the diagnosis of basal cell epithelioma on the bridge of the nose several months after the Veteran's separation from service in June 1970, and again in 1974.  

The other two medical opinions in June 2009 and December 2013 are not probative, as well.  The June 2009 examination does not include an etiology opinion.  The December 2013 opinion noted that trichofolliculoma, skin cancer, or actinic keratosis was not associated with or caused by Agent Orange exposure; but did not address the Veteran's unique medical history, in this regard.  Without any further analysis, the examiner's rationale is not sufficient.  "To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).  In addition, the examiner apparently did not have access to the Veteran's complete medical history, as it was noted that post-service biopsies showing a diagnosis of skin cancer could not be found in VBMS.  

Even though there is no probative opinion of record addressing the etiology of the Veteran's skin cancer, the Board considers it significant that the Veteran was initially diagnosed with basal cell epithelioma on the bridge of his nose, per biopsy, several months after an in-service diagnosis of trichofolliculoma on the bridge of his nose.  He also had a recurrent diagnosis, per biopsy, of adnexal basaloid carcinoma on the bridge of his nose in August 1974.  Moreover, he has since undergone clinical testing that establishes a current diagnosis in 2009 of  basal cell carcinoma on the left temple and left leg in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

While a VA examiner in December 1974 determined that the accurate diagnosis was trichofolliculoma, there is no reason shown to value this opinion over the clinician's findings in June 1970 and August 1970, and August 1974.  The December 1974 examiner did not review any pathology report or obtain a separate specimen to confirm a diagnosis per biopsy.  The examiner noted that the Army's pathology slide had been damaged; so the examiner did not have full access to all relevant medical findings in order to make an assessment of the accurate diagnosis.  The examiner seemed to suggest that the post-service diagnosis in 1970 was based on the in-service slide, which being damaged, led to the misdiagnosis.  But the June 1970 records show that a separate biopsy was obtained at that time, rather than relying on the biopsy obtained in service in 1969.  Moreover, the examiner's findings do not address or account for the August 1974 biopsy, which showed adnexal basaloid carcinoma on the bridge of his nose.
 
Also, the December 1974 examiner's opinion was mostly speculative.  The examiner noted that "It is apparently possible that if a biopsy of the periphery of the trichofolliculoma lesion is obtained it can be easily misdiagnosed as basal cell epithelioma."  The examiner also noted that "The original diagnosis of Trichofolliculoma is probably correct and that subsequent biopsies were based on incomplete resection of the original lesion and mistaken for basal cell epithelioma."  (emphasis added).  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The evidence reflects that the Veteran has stated that he had multiple lesions, which began in service and continued over the years.  He is competent to say he has had skin lesions for years.  The Board finds that his statements are both competent and credible. The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, malignant tumors are such a chronic condition under 38 C.F.R. § 3.309(a). 

Moreover, the Veteran has reported that he experienced lesions in service, as confirmed by the findings in the treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)).  

As the evidence is relatively equally-balanced, if not in favor of, a finding that the Veteran actually had basal cell epithelioma diagnosed within one year after his separation from service, per biopsy, which was confirmed several years later in August 1974, as well as present diagnoses of basal cell carcinoma of the left temple area and left leg, the Board resolves all doubt in the Veteran's favor that his original diagnosis of basal cell carcinoma was within one year of separation from his military service.

The evidence also supports the likelihood that the lesion on the bridge of the nose diagnosed in service as trichofolliculoma, which was then diagnosed several months after service as basal cell epithelioma, was originally misdiagnosed in service (rather than the other way around).  In this instance, where, the record contains both in-service and post-service diagnoses of a chronic disorder (malignant tumor), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, to the extent that the Veteran's malignant tumor in service may arguably be considered "chronic" in service, even without a probative medical opinion relating the Veteran's currently diagnosed basal cell carcinoma to his military service, the Board finds that the evidence weighs in favor of his claim.  In addition, to the extent that "chronicity" arguably may not have been established in service, the Board considers the Veteran's assertions of a continuity of multiple skin lesions since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).

The medical evidence establishes that the Veteran had a diagnosis of basal cell epithelioma on the bridge of the nose within one year of separation from service, was diagnosed with trichofolliculoma on the bridge of his nose in service (which arguably represented basal cell epithelioma), has complained of skin lesions since service, and is currently diagnosed with basal cell carcinoma of the left temple and left leg.  Moreover, the Board observes that the Veteran has attested to his long-term skin lesions, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because there is a medical finding of basal cell epithelioma within one year after separation from service, and credible supporting evidence of skin lesions since service, the Board concludes that the evidence supports the grant of service connection for basal cell carcinoma.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for basal cell carcinoma is granted.

III.  Increased Rating for PTSD 

The Veteran seeks a higher rating for his service-connected PTSD.  As previously noted, the record shows that the Veteran is appealing the initial rating assigned from a grant of service connection for PTSD in July 2009.  He is presently rated as 70 percent for his PTSD, effective December 12, 2008, the date of his claim.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging between 41 and 50 are assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

In addressing whether the Veteran is entitled to a higher initial rating, the Board initially notes that the severity of the Veteran's PTSD has been relatively stable throughout the appeal.  Therefore, applying staged ratings, i.e., different ratings for different periods of time, for the Veteran's PTSD is inappropriate. 

In reviewing the evidence of record, while the Veteran has significant deficiencies as a result of his PTSD, which is representative of the 70 percent rating assigned, the record does not show that he is both, totally socially and occupationally impaired as a resulted of his PTSD, warranting a 100 percent disability rating.  

Socially,  the Veteran has deficiencies in family relations and has shown inability to establish and maintain effective social relationships, as he has been married five times, and has since divorced from his current wife in 2014 that he married in January 2009.  See, e.g,, June 2009 VA examination report; December 2014 VA examination report; March 2014 divorce decree.  He also has strained relationships with at least two of his children.  See, e.g., June 2009 VA examination report.

In addition, he has deficiencies in judgment in that he has a history of alcohol abuse, including a DUI in 2007, and reportedly drinking alcohol to the point of intoxication or passing out approximately twice a month.  Id.  He has impaired impulse control, as VA treatment records note that in December 2010, the Veteran reported getting drunk and hitting his wife, and was arrested and jailed, and subsequently separated from his wife.  

He has near-continuous depression affecting the ability to function independently, appropriately, and effectively, in that he reported periods of depression every other week when he had decreased appetite, wanted to be away from everyone, and had thoughts of suicide, though he never acted on these thoughts.  See , e.g., June 2009 VA examination.  He noted that it was hard for him to be close to others and that he had been told several times from co-workers that he was "cold."  Id.

Occupationally, the Veteran reported on the June 2009 VA examination that he had been laid off as a construction project manager in February 2009 due to the economy and was not presently employed.  He had been at that job for 8 years, and prior to that had worked as a computer project manager for 25 years.  The Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in May 2014 and noted that he became unemployable in February 2009 due to his PTSD.  However, the Veteran's former employer noted on a VA-Form 21-4192 in August 2014 that the Veteran stopped working in February 2009 due to lack of work, which is also consistent with the Veteran's statement on his VA examination in June 2009.  

The Veteran noted on a December 2013 VA examination report that he had worked in 21 jobs over the last 40 plus years, including working in the computer industry for 10 years, and construction industry for 5 years.  The VA examiner in December 2013 determined that the Veteran demonstrated moderate to severe occupational impairment with decrease in work efficiency and inability to perform occupational tasks.  Due to his low frustration tolerance, the examiner found that the Veteran could not serve in any position requiring frequent or prolonged contact with the general public.  

A December 2014 VA examination report also notes that the Veteran's symptoms of social withdrawal, poor concentration related to combat ruminations, irritability, hypervigilance, and poor sleep were contributing to moderate impairment in physical and sedentary occupational functioning.
 
While the Veteran has deficiencies in most areas, which meets the criteria for a 70 percent rating, the Veteran does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total social or occupational impairment.  Occupationally, while the Veteran's occupational prospects are limited due to his PTSD symptoms, the probative evidence shows that he left his last position of employment in 2009 due to lack of work, rather than his PTSD symptoms.  While he noted on a May 2014 TDIU claim that he stopped working due to his PTSD, he noted on the December 2014 VA examination report (and previous June 2009 VA examination report) that he stopped working in construction in 2009 due to contract working ended and economic reasons.  He noted that in his job prior to construction work, he worked in computers and that it was "...a wonderful place to work. The people were so nice and understanding..."   He indicated that he was one of the better salespersons and was good at getting new business.  He also noted that he was having trouble finding a job now due to his DUI conviction.  

Socially, while the Veteran has significant problems with personal relationships as manifested by his multiple marriages, domestic violence conviction, and strained relationship with his children, he is not totally impaired.  He reportedly plays golf on a regular basis with a group of men, which he describes as his "therapy."  See, e.g., December 2013 VA examination report.  He noted that he also cared for his mother and only socialized with his golf buddies.  In addition, he reported on his VA examination in December 2014 that he was presently dating, one year after his divorce from his last wife, and volunteered with his local golf club.  He spent the day watching television and taking care of his mother.  The Veteran's mother submitted a statement in July 2014 arguing that the Veteran should get a 100 percent disability rating because he is "crazy", had had over 20 different jobs and five marriages, and he could not properly support himself and had to depend on others for care.  While the social limitations have been noted above, his social impairment is not so severe that he is not able to take care of himself.  On the contrary, he is taking care of himself and his elderly mother, who was 92 at the time of the December 2014 VA examination.  

While the Veteran was noted as having bipolar disorder with psychotic features in October 2010, based on his wife's observations, overall the Veteran's treatment records do not demonstrate any gross impairment in thought processes or communications, persistent delusions, or hallucinations.  Even though the Veteran has significant impairment related to his PTSD symptoms, it does not rise to the level of a 100 percent rating.  

His GAF score range from 45 to 54, which demonstrates moderate to severe symptoms, as noted above, and are not inconsistent with at a 70 percent evaluation for PTSD, as well.  

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD (i.e., occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under Diagnostic Code 9411 specifically contemplates these symptoms, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, as noted in the introduction, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), and is remanding the claim for a TDIU as part of the increased rating claim for PTSD.  The issue of PTSD does not need to be remanded, as well, because as noted above, the Board has determined that the Veteran is not totally socially impaired.  Thus, even if a medical opinion is provided that the Veteran is rendered unemployable as a result of his PTSD, as a result of the Board's remand, the Veteran could not get the highest 100 percent disability rating for PTSD, as he is not found to be totally socially impaired.  

Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim can be remanded and separately adjudicated from the increased rating claim for PTSD on appeal, and will not further delay resolution of the increased rating claim.  


ORDER

Entitlement to service connection for basal cell carcinoma is granted.

Entitlement to an initial rating higher than 70 percent for PTSD is denied.


REMAND

The Veteran contends that he has been rendered unemployable as a result of his PTSD.  A VA medical opinion addressing whether the Veteran is rendered unemployable as a result of his service-connected disabilities has not been provided and is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a relevant examination(s) to determine the Veteran's ability to function in an occupational environment, and the functional impairment caused solely by the Veteran's service-connected disabilities (PTSD, residuals of fragment wound to the right ankle, scar on nose, hearing loss, residuals of malaria, and basal cell carcinoma).  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
2.  Then review the claims file.  If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  Thereafter, readjudicate the claim for a TDIU in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


